DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al (WO2017013263) in view of Hersam et al (9221064). 
Hasan, abstract, teaches a dispersion of nanoplatelets suspended in a carrier liquid. 
Hasan, page 4, teaches preferably the nanoplatelets can be semiconductors such as WSe2 or MoSe2. 
Hasan, page 5, teaches the nanoplatelets may therefore be single layer or few layer.
Hasan, page 8, teaches a particularly preferred carrier liquid consists of ethylene glycol, ethanol and water.
Although Hasan teaches a few layer nanoplatelets, Hasan does not teach how many layers are in a few layered nanoplatelet. 
Hersam teaches sorting two dimensional nanomaterials by thickness.
Hersam, col. 7, teaches as used herein, a “planar nanomaterial’ or a “two- dimensional nanomaterial’ refers to a planar structure having a thickness on the order of nanometers, generally 100 nm or less, for example, less than about 50 nm, usually less than about 10 nm, and in some embodiments, less than about 5 nm thick. The thickness of the present planar nanomaterials can be measured in terms of the number of atomic or molecular layers, and can have one to about 50 atomic or molecular layers. For example, the planar nanomaterials of the present teachings can include monolayer nanomaterials, that is, nanomaterials consisting of a single atomic or molecular layer; bilayer nanomaterials, that is nanomaterials consisting of two atomic or molecular layers; trilayer nanomaterials, that is nanomaterials consisting of three atomic or molecular layers; and few-layer nanomaterials, which refer to planar nanomaterials consisting of four to about ten atomic or molecular layers.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the few layered nanoplatelet as taught by Hasan to be an n-layered few layer nanoplatelet wherein n is an integer from 4-10 as taught by Hersam as a few layered nanosheet is commonly in the form of four to about ten atomic or
molecular layers.



Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al (WO2017013263) in view of Hersam et al (9221064) in view of Ansaldo et al (WO2017089987).   
Hasan, abstract, teaches a dispersion of nanoplatelets suspended in a carrier liquid. The dispersion can be used as an ink system. 
Hasan, page 4, teaches preferably the nanoplatelets preferably, the nanoplatelets are selected from one or more of elemental materials such as graphene (typically derived from pristine graphite), metallics (e.g., NiTe2, VSe2), semi- metallics (e.g., WTa2, TcS2), semiconductors (e.g., WS2, WSe2, MoS2, MoSe2, ΜοΤβ2, TaS2, RhTe2, PdTe2), insulators (e.g., h-BN (hexagonal boron nitride), HfS2, superconductors (e.g., NbS2, NbSe2, NbTe2, TaSe2) and topological insulators and thermo-electrics (e.g., Bi2Se3, Bi2Te3). 
Hasan, page 5, teaches the nanoplatelets may therefore be single layer or few layer.
Hasan, page 8, teaches a particularly preferred carrier liquid consists of ethylene glycol, ethanol and water.
Although Hasan teaches a few layer nanoplatelets, Hasan does not teach how many layers are in a few layered nanoplatelet. 
Hersam teaches sorting two dimensional nanomaterials by thickness.
Hersam, col. 7, teaches as used herein, a “planar nanomaterial’ or a “two- dimensional nanomaterial’ refers to a planar structure having a thickness on the order of nanometers, generally 100 nm or less, for example, less than about 50 nm, usually less than about 10 nm, and in some embodiments, less than about 5 nm thick. The thickness of the present planar nanomaterials can be measured in terms of the number of atomic or molecular layers, and can have one to about 50 atomic or molecular layers. For example, the planar nanomaterials of the present teachings can include monolayer nanomaterials, that is, nanomaterials consisting of a single atomic or molecular layer; bilayer nanomaterials, that is nanomaterials consisting of two atomic or molecular layers; trilayer nanomaterials, that is nanomaterials consisting of three atomic or molecular layers; and few-layer nanomaterials, which refer to planar nanomaterials consisting of four to about ten atomic or molecular layers.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the few layered nanoplatelet as taught by Hasan to be an n-layered few layer nanoplatelet wherein n is an integer from 4-10 as taught by Hersam as a few layered nanosheet is commonly in the form of four to about ten atomic or
molecular layers.
Although the references teach elemental materials, the references do not teach black phosphorus. 
Ansaldo teaches exfoliation of a layered material. 
Ansaldo teaches a system for exfoliating layered materials and a method for exfoliating layered materials such as for example graphite, boron nitride, tungsten (IV) disulfide, tungsten (IV) diselenide, molybdenum disulfide, bismuth telluride and black phosphorus,
Ansaldo, page 5, teaches exfoliation of a layered material for the production of two-dimensional materials, such as for example graphene, boron nitride, phosphorene (a monoatomic layer of black phosphorus), transition metal di- and tri-chalcogenides (among which mention may be made for example of tungsten (IV) disulfide, tungsten (IV) diselenide, molybdenum disulfide, bismuth telluride). 
Further, Ansaldo teaches the method which is the subject of the invention was performed in order to produce inks with nano-flakes. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that black phosphorus as taught by Ansaldo can be used as the elemental material as taught by the reference above as black phosphorus that can be exfoliated to produce two-dimensional materials for inks. 

Response to Arguments
Applicant’s arguments, filed 5/11/22, with respect to the rejections of claims 31, 33 and 36 under Fan, and Yuan in view of Hersam have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hasan, Hersam and Ansaldo.
Examiner would like to point out that the phase “a few layered nanomaterial comprising a mono or bi layered nanosheet” is unclear. A mono nanosheet is considered one layer and therefore it would not be considered a few layered nanosheet. Clarification is needed on the definition of “a few-layer nanomaterial” and further the definition of “a few layer nanomaterial comprising a mono nanosheet”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20130323878 teaches an ink includes a solution of selenium in ethylene diamine solvent and a solution of at least one metal salt selected from the group consisting of an indium salt or a gallium salt in at least one solvent including an organic amide.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	6/14/22